Case 1:20-cv-00430-JDL Document 22 Filed 03/26/21 Page 1 of 6                PageID #: 131




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE

PAUL WROBEL,                              )
                                          )
              Plaintiff                   )
                                          )
       v.                                 )       1:20-cv-00430-JDL
                                          )
STATE OF MAINE, et al.,                   )
                                          )
                                          )
              Defendants                  )


   RECOMMENDED DECISION ON DEFENDANTS’ MOTION TO DISMISS

       Plaintiff asserts various claims against the State of Maine and Maine Attorney

General Aaron M. Frey based on the alleged actions of several current or former federal

officials. Defendants have moved to dismiss the complaint. (Motion, ECF No. 12.)

       Following a review of Plaintiff’s complaint and after consideration of the parties’

submissions, I recommend the Court grant Defendants’ motion.

                                      BACKGROUND

       The following facts are drawn from Plaintiff’s complaint, including the attached

exhibits, and Plaintiff’s subsequent pleadings. See Waterman v. White Interior Sols., No.

2:19-cv-00032-JDL, 2019 WL 5764661, at *2 (D. Me. Nov. 5, 2019) (stating that a court

may “consider other filings by a self-represented plaintiff, ‘including [the] response to the

motion to dismiss, to understand the nature and basis of [his] claims’” (quoting Wall v.

Dion, 257 F. Supp. 2d 316, 318 (D. Me. 2003)). A plaintiff’s factual allegations are

generally deemed true when evaluating a motion to dismiss. See McKee v. Cosby, 874
Case 1:20-cv-00430-JDL Document 22 Filed 03/26/21 Page 2 of 6                 PageID #: 132




F.3d 54, 59 (1st Cir. 2017) (considering a motion to dismiss pursuant to Rule 12(b)(6));

Merlonghi v. United States, 620 F.3d 50, 54 (1st Cir. 2010) (considering a motion to

dismiss pursuant to Rule 12(b)(1)).

          Plaintiff claims that certain former or current federal officials committed treason

and trespassed on his constitutional rights. (Complaint ¶¶ 8-14, 16, 18.) In support of his

claims, Plaintiff cites several agreements and select portions of the U.S. Constitution, the

Constitution of Maine, and the New Hampshire Constitution and Bill of Rights; he

“demands his ‘natural right’ and his ‘sacred rights’ under the coarse [sic] of the common

law,” and seeks the “redress of wrongs done to him and of the grievances suffered.” (Id.

¶¶ 1, 3, 31-39.) He also demands the enactment of the “National Security and Reformation

Act.” (Id. ¶¶ 39, 41-42.) In addition, Plaintiff demands that the voting age for state

elections be raised to 21 and that all state governors limit the use of voting by mail. (Id. ¶¶

44-45.) Plaintiff further asks that some of the individuals be criminally prosecuted. (Id. ¶¶

9, 16.)

                                         DISCUSSION

          Defendants have moved to dismiss Plaintiff’s complaint for lack of subject matter

jurisdiction (Federal Rule of Civil Procedure 12(b)(1)) and based on Plaintiff’s alleged

failure to assert facts to support an actionable claim (Federal Rule of Civil Procedure

12(b)(6)). Defendants also argue that the Eleventh Amendment bars the relief sought by

Plaintiff.

          A party may move to dismiss a claim for lack of subject-matter jurisdiction. Fed.

R. Civ. P. 12(b)(1). “A motion to dismiss an action under Rule 12(b)(1) . . . raises the

                                               2
Case 1:20-cv-00430-JDL Document 22 Filed 03/26/21 Page 3 of 6                           PageID #: 133




fundamental question whether the federal district court has subject matter jurisdiction over

the action before it.” United States v. Lahey Clinic Hosp., Inc., 399 F.3d 1, 8 n.6 (1st Cir.

2005) (quotation marks omitted). On such a motion, the court must “credit the plaintiff’s

well-pled factual allegations and draw all reasonable inferences in the plaintiff’s favor.”

Merlonghi, 620 F.3d at 54.

        Federal district courts “have original jurisdiction of all civil actions arising under

the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.1 The jurisdiction

of the federal courts is limited to “Cases” and “Controversies.” Hochendoner v. Genzyme

Corp., 823 F.3d 724, 730 (1st Cir. 2016) (quoting U.S. Const. art. III, § 2, cl. 1). The

limitation reflects “the proper – and properly limited – role of the courts in a democratic

society.” Id. (quoting Warth v. Seldin, 422 U.S. 490, 498 (1975)).

        Plaintiff seeks to assert a claim to raise the voting age in state elections and to limit

voting by mail.       The claims are not justiciable because they raise matters that are

“commit[ted] … to a coordinate political department,” “lack … judicially discoverable and

manageable standards for resolving” them, and cannot be decided “without an initial policy

determination of a kind clearly for nonjudicial discretion.” Baker v. Carr, 369 U.S. 186,

217 (1962).2


1
 Pursuant to 28 U.S.C. § 1332, federal district courts also have original jurisdiction “where the matter in
controversy exceeds the sum or value of $75,000 … and is between citizens of different States.” 28 U.S.C.
§ 1332(a)(1). Federal courts, however, do not have diversity jurisdiction where a state is a party. U.S.I.
Props. Corp. v. M.D. Constr. Co., 230 F.3d 489, 500 (1st Cir. 2000); Hoffman v. Connecticut, 671 F. Supp.
2d 166, 169 n.3 (D. Me. Sept. 18, 2009).
2
 Plaintiff also lacks standing to assert any potential claims based on the alleged facts regarding actions
demanded to be taken by the state elected officials (e.g., allegation that Governor should prohibit mail-in
ballots), insofar as the allegations reflect grievances concerning matters committed to the representative
                                                    3
Case 1:20-cv-00430-JDL Document 22 Filed 03/26/21 Page 4 of 6                            PageID #: 134




        A party may also seek dismissal of a claim for “failure to state a claim upon which

relief can be granted.” Fed. R. Civ. P. 12(b)(6). In reviewing a motion to dismiss under

Rule 12(b)(6), a court “must evaluate whether the complaint adequately pleads facts that

‘state a claim to relief that is plausible on its face.’” Guilfoile v. Shields, 913 F.3d 178, 186

(1st Cir. 2019) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Here,

Plaintiff has not alleged any facts to suggest the state defendants engaged in any of the

conduct about which he complains and thus he has not asserted an actionable claim against

the named defendants.3

        Even if Plaintiff’s complaint could be construed to assert an otherwise actionable

claim against Defendants, the State of Maine is immune from suit in this Court under the

Eleventh Amendment of the United States Constitution. The State of Maine has immunity

under the Eleventh Amendment against suits brought by citizens in federal court, regardless

of the form of relief requested. Poirier v. Mass. Dep’t of Corr., 558 F.3d 92, 97 n. 6 (1st

Cir. 2009) (“A plaintiff may seek prospective injunctive relief against a state official, but



branches of government. Chardon – Dubos v. United States, 273 Fed. App’x 5 (1st Cir. 2008) (citing FEC
v. Akins, 524 U.S. 11, 24 (1998), and Valley Forge Christian Coll. v. Americans United for Separation of
Church and State, Inc., 454 U.S. 464, 474 – 75 (1982)); see also Do-Nguyen v. Clinton, 100 F. Supp. 2d
1241, 1245 – 47 (S.D. Cal. 2000) (dismissing claims related to executive policy, citing plaintiff’s lack of
standing to assert claims involving generalized grievances and matters “more appropriately addressed in
the representative branches” and, in the alternative, based on nonjusticiability of political question);
Weinstein v. Trump, No. 1:17-cv-01018, 2017 WL 6544635, at *4 (S.D.N.Y. Dec. 21, 2017) (dismissing
action to enforce alleged promise or pledge to address conflicts of interest).
3
 To the extent Plaintiff seeks to institute criminal proceedings against certain individuals, Plaintiff does
not have standing to pursue criminal charges against the individuals, or to demand that Defendants institute
such proceedings. United States v. Nixon, 418 U.S. 683, 693 (1974) (“the Executive Branch has exclusive
authority and absolute discretion to decide whether to prosecute a case”); Linda R.S. v. Richard D., 410
U.S. 614, 619 (1973) (private citizens lack a judicially cognizable interest in the criminal prosecution of
another); Cok v. Cosentino, 876 F.2d 1, 2 (1st Cir. 1989); Briand v. Lavigne, 223 F. Supp. 2d 241, 251 (D.
Me. 2002).
                                                     4
Case 1:20-cv-00430-JDL Document 22 Filed 03/26/21 Page 5 of 6                              PageID #: 135




may not obtain such relief against a state or its agency because of the sovereign immunity

bar of the Eleventh Amendment.”). Plaintiff, therefore, cannot prevail in federal court on

federal claims asserted against the State, absent waiver of immunity. 4 Also, “[a]bsent an

explicit waiver from the state, the Eleventh Amendment bars official capacity suits against

state actors in federal court unless the suit seeks prospective injunctive relief.” Caisse v.

Dubois, 346 F.3d 213, 218 (1st Cir. 2003); see Ex parte Young, 209 U.S. 123 (1908).

Plaintiff has not alleged any facts that would support a finding of waiver. Plaintiff,

therefore, cannot prevail in federal court on federal claims asserted against the State of

Maine.

                                              CONCLUSION

        Based on the foregoing analysis, I recommend the Court grant Defendants’ motion

to dismiss.

                                                 NOTICE

               A party may file objections to those specified portions of a magistrate
        judge’s report or proposed findings or recommended decisions entered
        pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
        court is sought, together with a supporting memorandum, within fourteen
        (14) days of being served with a copy thereof. A responsive memorandum
        shall be filed within fourteen (14) days after the filing of the objection.



4
  Eleventh Amendment immunity may be waived by a state in some circumstances. For example, states
that participate in certain federal programs through which they accept federal funds may by such conduct
waive immunity under the Eleventh Amendment to causes of action expressly authorized by Congress in
the context of such programs. See, e.g., Lebron v. Commonwealth of Puerto Rico, 770 F.3d 25, 32 (1st Cir.
2014) (providing as examples the Individuals with Disabilities in Education Act and the Rehabilitation
Act). See also Edelman v. Jordan, 415 U.S. 651, 673 (1974) (“The mere fact that a State participates in a
program through which the Federal Government provides assistance for the operation by the State of a
system of public aid is not sufficient to establish consent on the part of the State to be sued in the federal
courts.”).


                                                      5
Case 1:20-cv-00430-JDL Document 22 Filed 03/26/21 Page 6 of 6                 PageID #: 136




             Failure to file a timely objection shall constitute a waiver of the right
      to de novo review by the district court and to appeal the district court’s order.

                                                  /s/ John C. Nivison
                                                  U.S. Magistrate Judge

Dated this 26th day of March, 2021.




                                             6
